DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 9, 2022. Claims 1, 4, 12 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 9, 2022 have been fully considered.
Regarding double patenting rejection, amendments do not change claims in any meaningful way as communication between RFID and RF Reader/writer are inductively coupled. Therefore, Double Patenting rejections are maintained. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1, specifically: 
“enabling, based on a detection of one of the receive events by the processing element, the inductive coupling between the transponder antenna and the auxiliary antenna, and…."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Takahashi teaches Figs. 3A-C, 4A-C and 5A-C that the auxiliary antenna is only enabled during receive event and disabled when the reader/writer is not in receiving event; the auxiliary antenna is not always enabled during the entire duration of the receiving event; the auxiliary antenna is enabled to operate only in the receiving event of certain circumstances (i.e. enabling, based on a detection of one of the receive events) and disabled in transmitting event.
In addition, Takahashi clearly illustrates an inductively coupled RFID configuration, e.g. Fig. 7. 
Therefore, it is reasonable to conclude that Takahashi as modified teaches all limitations as claimed in Claim 1 and other similar claimed independent claims 1, 4 and 12.
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070051809 A1 (Hereinafter Takahashi), in view of US 20120094599 (Hereinafter Takeyama) and in further view of US 20080204195 A1 (Diorio).
Regarding Claims 1, 4, and 12, Takahashi teaches:
A payment terminal for wirelessly communicating payment information with a payment device, the payment terminal comprising: a transponder antenna, wherein the transponder antenna transmits (1) a modulated wireless signal during transmit events for which the payment terminal transmits data to a device inductively coupled to the payment terminal and (2) and a wireless carrier signal during receive events for which the payment terminal receives data from the device inductively coupled to the payment terminal; a transmit circuit coupled to the transponder antenna, wherein the transmit circuit comprises a transmit load for the transponder antenna, and wherein the modulated wireless signal and the wireless carrier signal are provided to the transponder antenna through the transmit circuit; a receive circuit coupled to the transponder antenna, wherein the receive circuit is configured to output a received signal representing an inductively coupled load for the wireless carrier signal; an auxiliary antenna, wherein the auxiliary antenna is positioned at a fixed location and in a fixed orientation relative to the transponder antenna, and wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the transponder antenna; a processing element configured to execute control instructions stored in a memory to perform steps comprising: disabling, based on the transponder antenna transmitting the modulated wireless signal, an inductive coupling between the transponder antenna and the auxiliary antenna, enabling, based on a detection of one of the receive events by the processing element, the inductive coupling between the transponder antenna and the auxiliary antenna, and demodulating, during the one of the receive events, the received signal, wherein the inductively coupled load represented by the received signal includes inductive loads of the auxiliary antenna and the payment device (Takahashi: Fig. 7, a RF reader/writer device 10 and a RFID 51 are engaging communication; Figs. 3A-C, 7-8 and [0037]-[0046], a transponder antenna 11, a transmit circuit that may include modules 12, 14, 15 and 26 and controlled by a controller unit 24, a receiver circuit that may include modules 13, 15, 21 and controlled by a controller unit 24; in receive event a carrier wave is generated by the transmit circuit and transmitted through transponder antenna 11, RFID tag modulates carrier signal and composite signal is received on the reader/writer device inductively; in transmit event a modulated signal is generated and transmitted to the tag; an auxiliary antenna 31 is placed in proximity of the transponder antenna 11; a null state comparing unit 26 detects a null state and enable controller to enable and disable the auxiliary antenna 31, where null condition detection occurs in receive event (Figs. 3A-C, 4A-C, 5A-C) the auxiliary antenna is only enabled during receive event (i.e. null condition occurs) and disabled when the reader/writer is not in receive event (i.e. no null condition); controller unit 24 controls transmit circuit, receive circuit, disable and enable auxiliary antenna for writer mode (transmitting modulated signal), reader mode (transmitting carrier signal and detect modulated signal and demodulate the signal) and received signals represent inductive loads from transponder antenna, auxiliary antenna and RFID tag device, i.e. payment device; (Fig. 7) that during a RFID reading/receiving event (i.e. Reader/Writer device 10 transmits magnetic field F1(x) toward RFID 51; RFID 51 modulates the magnetic field so that a magnetic field F2(x) is received by the device 10); the receiving event could encounter a null event (Figs. 6 and 10A); when the device 10 detects a null condition, the device 10 enables an auxiliary antenna 30 to transmit a magnetic field F3(x) (Figs. 7 and 10B); magnetic fields F1(x) and F3(x) are coupled to remove null conditions so that the modulated data F2(x) can be received by the device 10 (Fig. 10C)): 
Takahashi does not teach explicitly on wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the transponder antenna; and an auxiliary load circuit coupled to the auxiliary antenna. However, Takeyama teaches (Takeyama: Figs. 1-2, 5-6 and [0027]-[0033], an auxiliary antenna 3 connected to a switch 5; the switch 5 is controlled to be on and off, where during on state, the switch circuit is a part of the load to the auxiliary antenna).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi as modified with the auxiliary control circuit further comprises an auxiliary load circuit coupled to the auxiliary antenna as taught by Takeyama. The advantage of doing so is provide a mechanism for adjusting receiver gain across entire frequency range of RFID operation and be able to operate with a plurality of devices without performance degradation due to null phenomenon (Takeyama: [0002]-[0006]).
Takahashi does not teach explicitly on a processor element and a memory configured to store instructions. However, Diorio teaches (Diorio: Figs. 8-12, an NFC reader/writer configuration that includes processor(s) 956 and memory 957 configured to store applications to execute reader/writer operations).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi with a processor element and a memory configured to store instructions as taught by Diorio. The advantage of doing so is provide a mechanism for an NFC reader/writer system with improved security capability (Diorio: [0004]-[0010]).
Regarding Claim 2, 10 and 19, Takahashi as modified teaches all elements of Claims 1, 4 and 12 respectively . Takahashi as modified further teaches:
The payment terminal of claim 1, wherein the demodulating of the received signal is based on an amplitude of the received signal (Takahashi: Figs. 3A-C, RFID tag uses ASK modulation).
Regarding Claims 3, 11 and 20, Takahashi as modified teaches all elements of Claims 1, 4 and 12 respectively. Takahashi as modified further teaches:
The payment terminal of claim 1, wherein the auxiliary antenna comprises at least two turns (Takeyama: Figs. 1 and [0027]-[0033], the auxiliary antenna 3 is a two turn loop antenna).
Regarding Claim 5, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, further comprising: a transmit circuit coupled to the primary antenna, wherein the processing element is coupled to the primary antenna via the transmit circuit, and wherein the transmit circuit comprises a transmit load for the primary antenna (Diorio: Figs. 8-10, RFID reader comprises both Transmitting and receiving units and multiple antennas).
Regarding Claim 6, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the primary antenna (Takahashi: Fig. 7; Takeyama: Figs. 5-6).
Regarding Claims 7 and 16, Takahashi as modified teaches all elements of Claims 4 and 12 respectively. Takahashi as modified further teaches:
The wireless communication device of claim 4, wherein the auxiliary antenna is positioned at a fixed location and orientation relative to the primary antenna (Takahashi: Fig. 7).
Regarding Claim 8, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, further comprising: a switching circuit coupled to the auxiliary antenna, and wherein the switching circuit disables the auxiliary antenna in response to the disabling and enables the auxiliary antenna in response to the enabling (Takeyama: Figs. 5-6).
Regarding Claim 9, Takahashi as modified teaches all elements of Claims 4/8. Takahashi as modified further teaches:
The wireless communication device of claim 8, further comprising: an auxiliary load circuit coupled to the auxiliary antenna (Takeyama: Figs. 5-6).
Regarding Claim 13, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, further comprising: providing the received signal to a processing element via a receive circuit (Diorio: Figs. 8-10).
Regarding Claim 14, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, wherein transmitting the wireless carrier signal during the receive event and the wireless modulated signal during the transmit event comprises transmitting the wireless carrier signal and the wireless modulated signal based on a transmit load coupled to the primary antenna (Diorio: Figs. 3, 8-10).
Regarding Claim 15, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, further comprising: receiving, at the auxiliary antenna, the wireless carrier signal, wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the primary antenna (Takeyama: Figs. 5-6, when switch 5 is on).
Regarding Claim 17, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, wherein the enabling comprises closing a switching circuit, and wherein the disabling comprises opening the switching circuit (Takahashi: Fig. 7).
Regarding Claim 18, Takahashi as modified teaches all elements of Claims 12/17. Takahashi as modified further teaches:
The method of claim 17, wherein closing the switching circuit comprises coupling an auxiliary load circuit to two terminals of the auxiliary antenna (Takeyama: Figs. 5-6).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649